Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 108523558A, hereinafter referred to as "HU")
Regarding claim 11, HU discloses a peripheral stand member (Fig. 1, 13, 16),being configured to be fastened to a central stand member (Fig. 4,  rod 28, rotating axle 7 with holes 27, bolt 30, and butterfly nut 31) further including: a horizontally elongated stand being configured for mounting a vertically elongated stand or plurality of vertically elongated stands (Fig. 1, mounting plate 5 can be regarded as a horizontal elongated stand, and fixing seat 13 being mounted on mounting plate 5 can be regarded as vertically elongated stands), said horizontally elongated stand having two ends (Fig. 1, mounting plate 5 has 2 ends, one end is on the right of center, and one end of 5 is on left side of the center)), one end of said horizontally elongated stand being configured to be fastened to the central stand member and another end of said horizontally elongated stand being configured to be fastened to a vertically elongated stand (Fig. 1, mounting plate 5 has two ends, right end of 5 is fastened to one vertical rold 12 and to central member 7, and 13 is mounted to vertical rod 12, left end of 5 is fastened to another vertical rod 12, and another 13 is mounted to another vertical rod 12), a vertically elongated stand or plurality of vertically elongated stands being mounted on the horizontally elongated stand (Fig. 1 bottom end of 13 is mounted on 5 via 12)), each said vertically elongated stand having two ends (Fig. 1, 13 has two ends), one end of said vertically elongated stand being configured for being mounted on the horizontally elongated stand (Fig. 1, bottom end of 13 is mounted on 5 via 12), and another end of said vertically elongated stand being configured for holding an item such as a light bulb, a candle and / or a flowerpot, and / or another decorative or nondecorative object (Fig. 1, top end of fixing seat 13 is holding a potted plant thereon; note: “and/or” is alternative language, in which one option for “or” suffice).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108523558A, hereinafter referred to as "HU") and in view of Gilbert (FR 2766695A1, hereinafter referred to as “Gilbert”).   
Regarding claim 1, HU discloses an apparatus having plurality of stands (Fig. 1, support frame 4 and rotating axle 7 are stands), including: a central stand member at middle (Fig. 4, rod 28, rotating axle 7 with holes 27, bolt 30, and butterfly nut 31); and a plurality of peripheral stand members fastened to the central stand member (Figs 1, 3-5, annular plate 16 on sliding annular bar 15, fixing seat 13 on vertical rod 12, which in turn connects to mounting plate 5; Fig. 2, mounting plate 5 and annular bar 15 are mounted  wherein: each peripheral stand member of said plurality of peripheral stand members being configured for holding an item or plurality of items such as liqht bulbs, candles, flowerpots, or other decorative and / or nondecorative objects (Fig. 1,  peripheral stand members 16, 13; figs 1, 3-5, four potted plants (decorative object) shown disposed on peripheral stand members 13 and 16), each peripheral stand member of said plurality of peripheral stand members being one integral member and / or having separable connected parts (Figs 1, 3-5, annular plate 16 on sliding annular bar 15, fixing seat 13 on vertical rod 12, 16 and 13 are integral member, due to alternative language of “and/or”, thus only one selection of “or” suffice), and each peripheral stand member of said plurality of peripheral stand members being configured to be fastened to the central stand member and / or to other peripheral stand member and/or to other plurality of peripheral stand members (Figs 1, 3-5, annular plate 16 on sliding annular bar 15, fixing seat 13 on vertical rod 12, and fastened to the central stand member, Fig. 2, 5 and 15 are mounted to 7 of central stand member; note “and/or” is deemed alternative language in which one possible selection being “or”).  
However, HU fails to disclose further including: a top element wherein features configured at bottom for mounting said top element on top of a middle element and features configured at top for holding objects such as flowerpot, water bowl or water fountain apparatus; a middle element havinq: an upper part being configured at top for being fastened to the top element, a lower part being configured at bottom for being mounted on the supporting base element, and a middle part between said upper part and said lower part being configured for mounting plurality of peripheral stand members, wherein said upper part, said lower part and said middle part constitute one middle element by being integral parts and / or separable connected parts of said middle element; a supportinq base element wherein a base is confiqured for standinq and a top is configured to be fastened to the bottom of the middle element.
However, Gilbert teaches further including: a top element (Figs 1-6, hook 4)  wherein features configured at bottom for mounting said top element on top of a middle element (Fig. 5, 3 of hooks 4 allow mounting to threaded rod 2 above highest tank 19) and features configured at top for holding objects such as flowerpot, water bowl or water fountain apparatus (Note: “configured at top for holding objects” is a functional limitation, thus since the hook 4 is capable of holding objects such as a hanging water bowl or a flowerpot, thereby meets the limitation; in addition, due to the redundancy of having both foot 5 for standing mount as well as the hook 4 for hanging mount, therefore, when the hook 4 is not being used for mobile hanging mounting of the entire mixed floral decoration lighting and ornamental fountain apparatus, which means that the hook 4 is then free to be used for holding additional hanging floral planters/flower pot similar to that of flower planters 6 and 7 (Fig. 5, 3 of hooks 4 allows mounting to threaded rod 2 above highest tank 19; and Fig. 6, water pump 18 and electrical wire 21, see water flow down from 19 to 20 to 17); a middle element (Fig. 3, support/decorative feature 10) havinq: an upper part being configured at top for being fastened to the top element (Fig. 3, upper part of top of decorative feature/support 10 fastened to 3 of floral assemblies/planters 6), a lower part being configured at bottom for being mounted on the supporting base element (Fig. 3, lower part at bottom of 10 mounted to 2 of 7), and a middle part between said upper part and said lower part being configured for mounting plurality of peripheral stand members (Fig. 3, extending section of 10 with , wherein said upper part, said lower part and said middle part constitute one middle element by being integral parts and / or separable connected parts of said middle element (note: due to alternative language of “and/or” in “and/or being separable connected parts of said middle element”, thus only one alternative choice, i.e. “or” needs to be met, thus Fig. 3 shows 10 being integral for upper, lower and middle parts); a supportinq base element (Fig. 6, elements 1, 2, and 5) wherein a base is confiqured for standinq (Fig. 6, foot 5 for standing, see annotated figure B below) and a top is configured to be fastened to the bottom of the middle element (see annotated figure B below). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU by Gilbert based on the following rationales: a) the stacking cake design/configuration and connecting fittings (elements 1, 2, 3) as taught by Gilbert allows more efficient usage of space in a vertical direction, so as to permit exhibition of more plants or decorative objects within the same overall layout footprint; b) the water fountain components and system taught by Gilbert adds more dramatic visual or aesthetic effects than just only displaying decorative objects or potted plants, thus it would be logical that such water fountain system may be motivated to be added based on specific requirements.   

Annotated Figure B of partial view of Fig. 6 of Gilbert

    PNG
    media_image1.png
    561
    678
    media_image1.png
    Greyscale


Regarding claim 2, HU discloses a central stand member (Fig. 4, rod 28, rotating axle 7 with holes 27, bolt 30, and butterfly nut 31). However, HU fails to disclose the central stand member including a supporting base element, said supporting base element having a base being configured for standing and a top being configured to be fastened to a bottom of a middle element; a top element being configured for holding or mounting items such as decorative and/or nondecorative object or objects and wherein features being configured at bottom for mounting said top element on top of the middle element; the middle element having: an upper part beinq confiqured at top for beinq fastened to the top element, a lower part being configured at bottom for being mounted on the supporting base element, and a middle part between said upper part and said lower part being configured for mounting plurality of peripheral stand members, wherein said upper part, said lower part and said middle part constitute one middle element by being integral parts and/or separable connected parts of the middle element.

However, Gilbert teaches a supporting base element (Fig. 6, elements 1, 2, and 5), said supporting base element having a base being configured for standing (Fig. 6, foot 5 for standing) and a top being configured to be fastened to a bottom of a middle element (bottom of 10 fastened to 2 of flower bowls/planters 7); a top element  (Figs 1-6, hook 4) being configured for holding or mounting items such as decorative and / or nondecorative object or objects (note: “being configured for holding or mounting items ….” is a functional limitation, thus since the hook 4 is capable of holding objects such as a hanging water bowl or a flowerpot, thereby meets the limitation; in addition, due to the redundancy of having both foot 5 for standing mount as well as the hook 4 for hanging mount, therefore, when the hook 4 is not being used for mobile hanging mounting of the entire mixed floral decoration lighting and ornamental fountain apparatus, which means that the hook 4 is then free to be used for holding additional hanging floral planters/ flower pot similar to that of 6 and 7) and wherein features being configured at bottom for mounting said top element on top of the middle element (Fig. 5, part/threaded socket 3 of hook 4 allows mounting to 2 above 19; and Fig. 6); the middle element (Fig. 3, 10)  having: an upper part beinq confiqured at top for beinq fastened to the top element (Fig. 3, upper part of top of 10 fastened to 3 of 6), a lower part being configured at bottom for being mounted on the supporting base element (Fig. 3, lower part at bottom of 10 mounted to 2 of 7), and a middle part between said upper part and said lower part being configured for mounting plurality of peripheral stand members (Fig. 3, extending section , wherein said upper part, said lower part and said middle part constitute one middle element by being integral parts and/or separable connected parts of the middle element (note: due to alternative language of “or” in “and/or separable connected parts of the middle element”, thus only one alternative selection is required, thus Fig. 3 shows 10 being integral for upper, lower and middle parts). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU by Gilbert based on the same rationales previously discussed for claim 1 above, thereby omitted herein for brevity. 

Regarding claim 14, HU discloses the peripheral stand member (Figs 1, 3-5, annular plate 16 on sliding annular bar 15, fixing seat 13 on vertical rod 12).
However, Hu fails to disclose wherein a left horizontally curved stand at left side and a riqht horizontally curved stand at riqht side being configured. 
However, Hu in combination with Gilbert teaches wherein a left horizontally curved stand at left side and a riqht horizontally curved stand at riqht side being configured (Gilbert: Fig. 3, a pair of combined stand 10 is horizontally curved in shape), each of said horizontally curved stands further configured for mounting a vertically elongated stand or plurality of vertically elongated stands (note: “configured for mounting ….” is a functional limitation, thereby under broadest reasonable interpretation, can be interpreted as having flat platform surface for each 10 to allow mounting of one or more additional vertical stands in the form of 12 and 13 as taught by HU); each of said horizontally curved stands having two ends (HU: Fig. 1, similar to 5 , one end of each horizontally curved stand being configured to be fastened to the peripheral stand member and other end of each horizontally curved stand being configured to be fastened to another peripheral stand member (Hu: Fig. 1, right end of 5 is fastened to one 12, and 13 is mounted to 12, left end of 5 is fastened to another 12, and another 13 is mounted to another 12, and so the horizontally curved stand 10 of Gilbert can be used to replace stands of HU).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU by Gilbert based on the same rationales previously discussed for claim 1 above, thereby omitted herein for brevity. 

Regarding claim 15, HU discloses further including a peripheral table (Fig. 2, 16 can be interpreted as peripheral table because species 9 of Fig. 32-25 which specifically describes of a peripheral table that has been admitted by applicant in election to species as being “patentably indistinct” and “obvious variant” to other elected species of species 1, species 2 and species 8) being mounted at periphery of the peripheral stand members (Fig. 2, 16 at periphery of 12).

Regarding claim 16, HU discloses wherein peripheral table holding means such as a table top holder or plurality of table top holders being configured (see annotated figure A below):

Annotated Figure A from partial view of Fig. 1 of Hu

    PNG
    media_image2.png
    579
    420
    media_image2.png
    Greyscale


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108523558A, hereinafter referred to as "HU") in view of Gilbert (FR 2766695A1, hereinafter referred to as “Gilbert”), and further in view of Pipe and Drape Online ceiling drape hanging hardware webpage, dated 03/21/2019 (archive.org), (hereinafter referred to as “Pipe & Drape”). 

Regarding claim 3, HU fails to disclose wherein features being configured for mounting electric system and / or fountain system; and / or:  the lower part of the middle element having a lower section, an upper part mountinq section and a belt mountinq section between said lower section and said upper part mounting section, said lower section is configured for being mounted on top of the supporting base element, said belt mounting section having inside and outside vertical surfaces wherein plurality of pluqqing holes are configured for mounting plurality of peripheral stand members, an outer belt of the middle part of the middle element of being mounted at outside vertical surface of the belt mounting section of the lower part, said outer belt having a plurality of plugging holes, each plugging hole of said plurality of plugging holes being configured for mounting a peripheral stand member, said plugging hole having means for curbing clockwise and anticlockwise movement of said peripheral stand member, an inner belt of the middle part of the middle element of being mounted at inside vertical surface of the belt mounting section of the lower part, said inner belt having a plurality of plugging holes, each plugging hole of said plurality of pluqqing holes being configured for mounting a peripheral stand member, and / or the upper part of the middle element of the central stand member being mounted on upper part mounting section of the lower part above the belt mounting section, and being configured at top for mounting the top element.  
However, Gilbert teaches wherein features being configured for mounting electric system and / or fountain system (note: due to alternative language of “or” in “and/or”, thus only one alternative selection is required; Fig. 5, fountain 17, 20, 19 with water recuperator 15 forms fountain system, and Fig. 6, water pump 18 and electrical wire 21, see water flow down from 19 to 20 to 17 involves electric system); and / or:  the lower part of the middle element having a lower section (see annotated figure C below), an upper part mountinq section (see annotated figure C below) and a belt mountinq section (see annotated figure C below) between said lower section and said upper part said lower section is configured for being mounted on top of the supporting base element (see annotated figure C below), 
Annotated figure C from Gilbert

    PNG
    media_image3.png
    824
    1012
    media_image3.png
    Greyscale

In addition, Pipe and Drape teaches said belt mounting section having inside and outside vertical surfaces wherein plurality of pluqqing holes are configured for mounting plurality of peripheral stand members (see annotated figure D below; holes designed for mounting various accessories, including c-hook, positioning clips, etc), an outer belt of the middle part of the middle element of being mounted at outside vertical surface of the belt mounting section of the lower part (28 inch diameter aluminum drape ring/hoop can be mounted at outside vertical surface), said outer belt having a plurality of plugging holes (see annotated figure D below), each plugging hole of said plurality of plugging holes being configured for mounting a peripheral stand member (holes designed for mounting various accessories, including c-hook, positioning clips, etc), said plugging hole having means for curbing clockwise and anticlockwise movement of said peripheral stand member (“means for curbing clockwise and anticlockwise movement of said peripheral stand member” invokes means plus function limitation, as discussed in MPEP 2181, interpreted under 35 USC 112(f), as a result, the c-hook and positioning clips upon inserting through each features access holes, see also https://www.pipeanddrapeonline.com/28-Inch-Diameter-Aluminum-Ceiling-Drape-Ring-Hoop_p_442.html for more details regarding the usage of features access holes for various attachment methods. The c-hooks are hooked into the hole with lower portion curbing clockwise and counterclockwise movement of any attached peripheral stand member), an inner belt of the middle part of the middle element of being mounted at inside vertical surface of the belt mounting section of the lower part (20 inch diameter aluminum drape ring/hoop can be mounted at inside vertical surface), said inner belt having a plurality of plugging holes (20 inch diameter aluminum drape ring has holes), each plugging hole of said plurality of pluqqing holes being configured for mounting a peripheral stand member (holes designed for mounting various accessories, including c-hook, positioning clips, etc; same as discussions above), and / or the upper part of the middle element of the central stand member being mounted on upper part mounting section of the lower part above the belt mounting section (note “and/or” is deemed alternative language in which one possible selection being “or”, and the other alternatives are considered optional), and being configured at top for mounting the top element (Gilbert together with Pipe & Drape teaches of having an upper part of the middle element 10 being mounted above the 28 inch and 20 inch diameter aluminum rings with holes, and through various 1, 2, 3, as shown in Fig. 1 to be configured at top for mounting hook 4 (top element)). 
Annotated Figure D from Pipe & Drape

    PNG
    media_image4.png
    477
    737
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU by Gilbert based on the same rationales previously discussed for claim 1 above, thereby omitted herein for brevity. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the combined teachings of HU and Gilbert by Pipe & Drape based on the following rationales; referring to Pipe & Drape, the sturdy lightweight aluminum ceiling drape ring/hoop configured with holes allow convenient mounting or hanging capability for objects thereto, since the preinstalled holes allows different parts/accessories to be mounted and suspended. In addition, the ceiling drape rings are offered in several diameter sizes including 20 inch and 28 inch, thus offers more variety for adaptability for usage. Meanwhile, because Hu and Gilbert all share a similar center pole design (i.e. rotating axle 7 of HU, element 1 of Gilbert) where .

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108523558A, hereinafter referred to as "HU") in view of Gilbert (FR 2766695A1, hereinafter referred to as “Gilbert”), as applied to claim 1 above, and further in view of Joseph (US 9642314, hereinafter referred to as "Joseph").
Regarding claim 17, HU discloses the apparatus havinq plurality of stands (Fig. 1). However, HU and Gilbert, singularly or in combination, fails to disclose wherein the central stand member and / or a peripheral stand member and / or peripheral stand members of the plurality of peripheral stand members having electrical system being configured and / or installed in for purposes such as for lighting plurality of light bulbs to be mounted on plurality of peripheral stand members and / or for operating water fountain, and said central stand member and / or each peripheral stand member of said plurality of peripheral stand members having features configured accordingly.
However, Joseph teaches wherein the central stand member and / or a peripheral stand member and / or peripheral stand members of the plurality of peripheral stand members having electrical system being configured and / or installed in for purposes such as for lighting plurality of light bulbs to be mounted on plurality of peripheral stand members and / or for operating water fountain, and said central stand member and / or each peripheral stand member of said plurality of peripheral stand members having features configured accordingly (electric system in col. 3, lines 51-61, lighting subsystem 102, lighting devices 116, power cord 120, lamps 118, socket, wiring; Fig. 1, 120 to 116 and 118 to be lit, Fig. 1, 118 over/above bracket 136 and plant holder 138).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify HU by Joseph based on the following rationales: a) illuminated light bulbs as enabled by the lighting subsystem of Joseph allows the potted plants mounted on garden potted plant display device of HU to be properly seen at night or better illuminated at indoor environment to accelerate plant growth;  b) both HU and Joseph share a similar center pole design (i.e. rotating axle 7 of HU and frame 108 of Joseph) and thus is easier to be modified and/or combined; and c) the mobile lighting subsystem taught by Joseph is fully integrated with the plant stand, thereby allowing improved mobility or transport. 
Regarding claim 18, HU discloses the apparatus having plurality of stands (Fig. 1). However, HU fails to disclose wherein the central stand member and / or a peripheral stand member and / or peripheral stand members of the plurality of peripheral stand members having fountain system being configured to be connected to the electric system and / or installed in for operating water fountain, and said central stand member and / or each peripheral stand member of said plurality of peripheral stand members having features configured accordingly.

However, HU as modified by Gilbert teaches wherein the central stand member and / or a peripheral stand member and / or peripheral stand members of the plurality of peripheral stand members having fountain system being configured to be connected to the electric system and / or installed in for operating water fountain, and said central stand member and / or each peripheral stand member of said plurality of peripheral stand members having features configured accordingly (note: “and/or” is deemed alternative language in which one possible selection being “or” would suffice,  Gilbert: Fig. 5, fountain 17, 20, 19 with water recuperator 15,  Fig. 6, water pump 18 and electrical wire 21, see water flow down from 19 to 20 to 17;  HU: central stand member (Fig. 4, rod 28, rotating axle 7 with holes 27, bolt 30, and butterfly nut 31); peripheral stand members: Figs 1, 3-5, annular plate 16  and fixing seat 13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU in view of Joseph further by Gilbert based on the following rationales: a) the stacking cake design/configuration and connecting fittings (elements 1, 2, 3) as taught by Gilbert allows more efficient usage of space in a vertical direction, so as to permit exhibition of more plants or decorative objects within the same overall layout footprint; b) the water fountain components and system taught by Gilbert adds more dramatic visual or aesthetic effects than just only displaying decorative objects or potted plants, thus it would be logical that such water fountain system may be motivated to be added based on specific requirements.   

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., arguments by applicants in remarks section in pages 3-10 are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Primozic US 20070113469 A1 discloses a self-contained round floral display unit which has electrical functionality. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632